Title: To James Madison from Edward Livingston, 28 June 1801 (Abstract)
From: Livingston, Edward
To: Madison, James


28 June 1801, New York. In response to JM’s request of 2 June, encloses list of pending criminal and civil suits in U.S. circuit court for New York. “As to the Causes now pending it is impossible to procure an official return that will perfectly ascertain their number, for many Suits especially those instituted for the recovery of Debts are settled on the return of the Writ but as this settlement does not appear on the minutes we can only judge of the probability of their being still pending from subsequent proceedings at the ensuing term.”
 

   
   RC (DNA: RG 59, ML). 2 pp.; in a clerk’s hand, signed by Livingston. Extract printed in National Intelligencer, 25 Jan. 1802. Extract and enclosure printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:322.


